Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted that part of defendant’s motion seeking to dismiss the second cause of action in the amended complaint. Plaintiff alleges in the amended complaint that he was employed by defendant as an at-will employee from July 1985 to December 1998. In 1992 he was offered an opportunity to participate in defendant’s stock option plan pursuant to which he was entitled to purchase up to 5% of defendant’s outstanding stock. Each eligible employee who participated would have the opportunity to purchase at book value 2,500 shares of voting common stock each year for 10 years. The stock option plan